Minor W. Millwee, Justice (dissenting). In reaching the conclusion that there was no evidence which “even tends to show” discrimination or unreasonableness in appellant’s demand for a $25.00 deposit of appellee, the majority have arbitrarily substituted their own findings on a factual issue for those of the trial court, sitting as a jury. In reaching the opposite conclusion, the able trial court rendered an exhaustive and learned opinion in which he explored every phase of the present controversy, factual and legal. After citing and examining the leading authorities on the question of whether appellant’s action was discriminatory under our statute, the opinion recites: “The net result of the defendant’s actions under the facts of this case is that it has completely departed from its own Commission approved rule, and on the statement of facts as to the plaintiff alone, promulgated a new one. To express it otherwise, they have said to the public generally, ‘If you apply for service, we do not have to but may require a two months’ deposit on service charges and estimated toll usages and we will calculate that amount as best we can taking into consideration our best estimate of what we think your long distance calls will amount to in two months time. ’ To this plaintiff they have said, in effect, 'Regardless of the amount two months service and estimated toll usage in your case comes to, we are going to require you to deposit $25.00 because your husband’s company owes us an unpaid debt. ’ This to my mind, in the words of the statute (Ark. Stat., § 73-1816) is a failure to 'supply all applicants for telephone connections and facilities without discrimination or partiality,’ and a violation of that clause which reads, ‘no such company shall impose any conditions or restrictions upon any applicant that are not imposed impartially upon all persons in like situations.’ The plaintiff is entitled to recover. “Even if the company could be permitted to ignore the rule which it has proclaimed, the common law rule of the Yancey case should not give them relief. It was there said, ‘The credit due each individual depends upon himself. ’ Here, according to the stipulation of facts, the defendant’s employee made a determination of the credit allowable to the plaintiff, an employed and self-supporting person, and a deposit of $5.00 required as a result thereof. Quoting from the stipulation of facts, we find the amount of deposit raised to $25.00 ‘for the reason that plaintiff’s husband, with whom she was and still is living, was and still is obligated to defendant for an unpaid telephone bill that had been incurred by him as a co-partner in a business enterprise.’ So, in this case, the defendant company used a credit criteria not depending ‘upon herself,’ but rather upon that of one (even though it be her husband) not a party to the proposed contract. The company requires its monthly service charge to be paid in advance, and if not paid, the telephone can be readily and summarily removed. It would be strange indeed if the company did not also make cumulative records as they" occur of charges involved in the long distance calls placed from the phones of its subscribers, and if that be true, at any time it appeared that the user’s credit was being overextended they could require a deposit to protect them, or remove the instrument. This is mentioned merely to indicate that the defendant company conld have protected itself and was being overly concerned (if they were) of the plaintiff’s credit standing because of her relationship to a past debtor. It would obviously be unfair that one’s credit standing should be determined not from his personal abilities and record, but solely from the credit standing of one’s relations. For these reasons, the court in the Yancey case wisely limited the rule there announced to a consideration of the individual’s personal credit standing. “In passing, it may be noted that according to the statement of facts varying deposits are required of different individuals in the area concerned. However, this does not enlighten the situation, for insofar as the record is concerned, these may well have been determined within the confines and limitations of the company’s rules herein-before set out. So far as this record is concerned, the plaintiff is the only applicant for service (or customer) whose amount of deposit has been determined, not by her own credit rating, but by that of a non-contracting party. “The plaintiff is therefore entitled to recover from the defendant the statutory penalty of $5.00 per day to be reckoned as set out in this opinion previously.” When the trial court’s findings are considered along with the stipulation of facts, it should be apparent to anyone that they are based on substantial evidence. In my humble, judgment, they constitute a complete and irrefutable answer to the unsupported action of the majority in substituting their own views for those of the trial court. The judgment should be affirmed, and I respectfully dissent. Justice MoFaddin joins in this dissent.